DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  Acronym, “BGP OPEN”, is used without its proper definition.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONF (“OpenFlow Switch Specification”, as submitted by the applicant with IDS received on 06/17/2020).
Regarding claims 1, 10, 17 and 21, ONF teaches a data flow redirection  (page 69 lines 13-44)method implemented by a network device, comprising: receiving a control message from a control device (page 28 lines 14-19 and lies 28-30), wherein the control message carries redirection routing information of a data flow, wherein the redirection routing information comprises destination address information of the data flow (page 69 lines 13-44; “struct ofp_match match”) and redirection next hop .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ONF in view of Li et al. (US Pub. 2015/0003458).
Regarding claim 25, ONF teaches the limitation in the claim 21 as shown above.  ONF, however, does not teach the control device further comprises a receiver configured to receive first capability information from the target network device, wherein the first capability information indicates that the target network device has a capability of receiving the redirection routing indication, wherein the transmitter is further configured to send second capability information to the target network device, and wherein the second capability information indicates that the control device has a capability of sending the redirection routing indication.  Li teaches the control device further comprises a receiver configured to receive first capability information from the target network device, wherein the first capability information indicates that the target network device has a capability of receiving the redirection routing indication, wherein the transmitter is further configured to send second capability information to the target network device, and wherein the second capability information indicates that the control device has a capability of sending the redirection routing indication (see “BGP Capability Advertisements” exchanged in [0050]).  It would have been obvious to one skilled in the art before the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-14 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 9 of U.S. Patent No. 10,715,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. tablespace of the target forwarding table is greater than tablespace of a flow specification forwarding table of the network device).
Claim 1 of Instant Application
Claim 1 of 10,715,430
A data flow redirection method implemented by a network device, comprising: 
A data flow redirection method, comprising: 
receiving a control message from a control device, wherein the control message carries redirection routing information of a data flow, wherein the redirection routing information comprises destination address information of the 


and tablespace of the target forwarding table is greater than tablespace of a flow specification forwarding table of the network device; and 
converting the redirection routing information into a forwarding entry in a target forwarding table.
converting, by the network device, the redirection routing information of the data flow into the forwarding entry in the target forwarding table according to the redirection routing indication.


Claims 7, 8, 15, 16 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,715,430 in view of Li et al..
Regarding claims 7, 15 and 25, claim 1 of U.S. Patent No. 10,715,430 teaches the limitations in claims 2, 11 and 21 as shown above.  Claim 1 of U.S. Patent No. 10,715,430, however, does not teach before receiving the control message from the control device, the data flow redirection method further comprises: sending first capability information to the control device, wherein the first capability information indicates that the network device has a capability of receiving the redirection routing indication; and receiving second capability information from the control device, wherein the second capability information indicates that the control device has a capability of sending the redirection 
Regarding claims 8 and 16, Li teaches sending the first capability information to the control device comprises sending a first BGP OPEN message to the control device, wherein the first BGP OPEN message carries the first capability information, wherein receiving the second capability information from the control device comprises receiving a second BGP OPEN message from the control device, and wherein the second BGP OPEN message carries the second capability information (see “BGP OPEN messages” exchanged in [0050]).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,715,430 in view of ONF.
Regarding claim 9, claim 1 of U.S. Patent No. 10,715,430 teaches the limitations in claim 2 as shown above.  Claim 1 of U.S. Patent No. 10,715,430, however, does not teach setting, to a highest 
Allowable Subject Matter
Claims 2-9, 11-16, 18-20 and 22-24 would be allowable if the terminal disclaimer (for 10,715,430) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/CLEMENCE S HAN/Primary Examiner, Art Unit 2414